Title: James Madison: Origin of the Constitutional Convention, December 1835
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [ca. 1835]
                            
                        
                        A sketch never finished nor applied.
                        As the weakness and wants of man naturally lead to an association of individuals, under a Common Authority,
                            whereby each may have the protection of the whole against danger from without, and enjoy in safety within, the advantages
                            of social intercourse, and an exchange of the necessaries & comforts of life; in like manner feeble communities,
                            independent of each other, have resorted to a Union, less intimate, but with common Councils, for the common safety agst.
                            powerful neighbors, and for the preservation of justice and peace among themselves. Ancient history furnishes examples of
                            these confederal Associations, tho’ with a very imperfect account, of their structure, and of the attributes and functions
                            of the presiding Authority. There are examples of modern date also, some of them still existing, the modifications and
                            transactions, of which are sufficiently known.
                        It remained for the British Colonies, now United States, of North America, to add to those examples, one of a
                            more interesting character than any of them: and leading to another which led to a system without an example ancient or modern, a system founded
                            on popular rights, and so combining a federal form with the forms of individual Republics, as may enable each to supply
                            the defects of the other and obtain the advantages of both—
                        Whilst the Colonies enjoyed the protection of the parent Country as it was called, against foreign danger;
                            and were secured by its superintending controul, against conflicts among themselves, they continued independent of each
                            other, under a common, tho’ limited dependence, on the parental Authority. When however the growth of the offspring in
                            strength, and in wealth, awakened the jealousy and tempted the avidity of the parent, into schemes of usurpation &
                            exaction, the obligation was felt by the former of uniting their Counsels, and efforts to avert the impending calamity.
                        As early as the year 1754, indications having been given of a design in the British Government to levy
                            contributions on the Colonies, without their consent; a meeting of Colonial deputies took place at Albany, which attempted
                            to introduce a compromising substitute, that might at once satisfy the British requisitions, and save their own rights
                            from violation. The attempt had no other effect, than by bringing these rights into a more conspicuous view, to invigorate
                            the attachment to them, on the one side; and to nourish the haughty & encroaching spirit on the other.
                        In 1774. The progress made by G. B. in the open assertion of her pretensions, and the apprended purpose of
                            otherwise maintaining them by Legislative enactments and declarations, had been such that the Colonies did not hesitate to
                            assemble, by their deputies, in a formal Congress, authorized to oppose to the British innovations, whatever measures might
                            be found best adapted to the occasion; without however losing sight of an eventual reconciliation.
                        The dissuasive measures of that Congress, being without effect, another Congress was held in 1775, whose
                            pacific efforts to bring about a change in the views of the other party, being equally unavailing, and the commencement of
                            actual hostilities having at length put an end to all hope of reconciliation; the Congress finding moreover that the
                            popular voice began to call for an entire & perpetual dissolution of the political ties which had connected them
                            with G. B., proceeded on the memorable 4th of July, 1776 to declare the 13 Colonies, Independent States
                        During the discussions of this solemn Act, a Committee consisting of a member from each colony had been
                            appointed, to prepare & digest a form of Confederation, for the future management of the Common interests, which
                            had hitherto been left to the discretion of Congress, guided by the exigencies of the contest, and by the known intentions
                            or occasional instructions of the Colonial Legislatures.
                        It appears that as early as the 21st. of July 1775, A plan entitled "Articles of Confederation & perpetual Union of the Colonies" had been sketched by Docr. Franklin, The plan being on that
                            day submitted by him to Congress; and tho’ not copied into their Journals remaining on their files in his handwriting. But
                            notwithstanding the term "perpetual" observed in the title, the articles provided expressly for the event of a return of
                            the Colonies to a connection with G. Britain.
                        This sketch became the basis for the plan reported by the Come. on the 12 of July, now also remaining on
                            the files of Congress, in the handwriting of Mr. Dickinson. The plan, tho’ dated after the Declaration of Independence,
                            was probably drawn up before that event; since the name of Colonies, not States is used throughout the draught. The plan reported, was debated and amended from time to time, till the
                            17th. of November 1777, when it was agreed to by Congress, and proposed to the Legislatures of the States, with an
                            explanatory and recommendatory letter. The ratifications of these by their Delegates in Congs duly authorised took place
                            at successive dates: but were not compleated till March 1, 1781, when Maryland who had made it a prerequisite that the
                            vacant lands acquired from the British Crown should be a common fund, yielded to the persuasion that a final &
                            formal establishment of the federal Union & Govt. would make a favorable impression not only on other foreign
                            Nations, but on G. B. herself.
                        The great difficulty experienced in so framing the fedl. system as to obtain the unanimity required for its
                            due sanction, may be inferred from the long interval, and recurring discussions, between the commencement and completion
                            of the work; from the changes made during its progress; from the language of Congs. when proposing it to the States, wch.
                            dwelt on the impracticability of devising a system acceptable to all of them; from the reluctant assent given by some; and
                            the various alterations proposed by others; and by a tardiness in others again which produced a special address to them from
                            Congs. enforcing the duty of sacrificing local considerations and favorite opinions to the public safety, and the
                            necessary harmony: Nor was the assent of some of the States finally yielded without strong protests against particular
                            articles, and a reliance on future amendments removing their objections
                        It is to be recollected, no doubt, that these delays might be occasioned in some degree, by an occupation of
                            the public Councils both general & local, with the deliberations and measures, essential to a Revolutionary
                            struggle; But there must have been a balance for these causes, in the obvious motives to hasten the establishment of a
                            regular and efficient Govt; and in the tendency of the crisis to repress opinions and pretensions, which might be
                            inflexible in another state of things
                        The principal difficulties which embarrassed the progress, and retarded the completion of the plan of
                            Confederation, may be traced to 1. the natural repugnance of the parties to a relinquishment of power: 2 a natural
                            jealousy of its abuse in other hands than their own: 3 the rule of suffrage among parties unequal in size, but equal in
                            sovereignty. 4 the ratio of Contributions in money and in troops, among parties, whose inequality in size did not
                            correspond with that of their wealth, or of their military or free population 5. the selection and definition of the powers,
                            at once necessary to the federal head, and safe to the several members.
                        To these sources of difficulty, incident to the formation of all such Confederacies, were added two others
                            one of a temporary, the other of a permanent nature. The first was the Case of the Crown lands, so called because they had
                            been held by the British Crown, and being ungranted to individuals when, its authority ceased, were considered by the
                            States within whose charters or asserted limits they lay, as devolving on them; whilst it was contended by the others,
                            that being wrested from the dethroned Authority, by the equal exertions of all, they resulted of right and in equity to
                            the benefit of all. The lands being of vast extent and of growing value, were the occasion of much discussion &
                            heart-burning; & proved the most obstinate of the impediments to an earlier consummation of the plan of federal
                            Govt. The State of Maryland the last that acceded to it, held out as already noticed, till the March 1. 1781. and then
                            yielded only to the hope that by giving a stable & authoritative character to the Confederation, a successful
                            termination of the Contest might be accelerated. The dispute was happily compromised by successive surrenders of portions
                            of the territory by the States having exclusive claims to it, and acceptances of them by Congress.
                        The other source of dissatisfaction was the peculiar situation of some of the States, which having no
                            convenient ports for foreign commerce, were subject to be taxed by their neighbors, thro whose ports, their commerce was
                            carryed on. New Jersey, placed between Phila. & N. York, was likined to a Cask tapped at both ends: And N.
                            Carolina, between Virga. & S. Carolina to a patient bleeding at both Arms. The Articles of Confederation provided
                            no remedy for the complaint; ’which produced a strong protest on the part of N. Jersey; and never ceased to be a source of
                            dissatisfaction & discord, until the new Constitution, superseded the old.
                        But the radical infirmity of the * "Arts. of Confederation", was the dependance of Congs, on the voluntary and
                            simultaneous compliance with its Requisitions, by so many independent Communities, each consulting more or less its
                            particular interests & convenience and distrusting the compliance of the others. Whilst the paper emissions of
                            Congs. continued to circulate they were employed as a sinew of war, like gold & silver. When that ceased to be the
                            case,  the fatal defect of the political System was felt in its alarming force. The war was merely kept alive and
                            brought to a successful conclusion by such foreign aids and temporary expedients as could be applied; a hope prevailing
                            with many, and a wish with all, that a state of peace, and the sources of prosperity opened by it, would give to the
                            Confederacy in practice, the efficiency which had been inferred from its theory.
                        The close of the war however brought no cure for the embarrassments. The States relieved from the pressure of foreign
                            danger, and flushed with the enjoyment of independent and sovereigh power; (instead of a diminished disposition to part
                            with it), persevered in omissions and in measures incompatible with their relations to the Federal Govt. and with those
                            among themselves;
                        Having served as a member of Congs. through the period between Mar. 1780 & the arrival of peace in
                            1783, I had become intimately acquainted with the public distresses and the causes of them. I had observed the successful
                            opposition to every attempt to procure a remedy by new grants of power to Congs. I had found moreover that despair of
                            success hung over the compromising provision of April 1783. for the Public necessities, which had been so elaborately
                            planned, and so impressively recommended to the States.* Sympathizing, under this aspect of
                            affairs, in the alarm of the friends of free Govt, at the threatened danger of an abortive result to the great &
                            perhaps last experiment in its favour, I could not be insensible to the obligation to co-operate as far as I could in
                            averting the calamity. With this view I acceded to the desire of my fellow Citizens of the County that I should be one of
                            its representatives in the Legislature, hoping that I might there best contribute to inculcate the critical posture to
                            which the Revolutionary cause was reduced, and the merit of a leading agency of the State in bringing about a rescue of
                            the Union and the blessings of liberty staked on it, from an impending catastrophe.
                        * See address of Congress.
                        It required but little time after taking my seat in the House of Delegates in May 1784. to discover that
                            however favorable the general disposition <of the State> might be towards the Confederacy the Legislature <re>tained the
                            aversion of its predecessors to transfers of power from the State to the Govt. of the Union; notwithstanding the urgent
                            demands of the Federal Treasury; the glaring inadequacy of the authorized mode of supplying it, the rapid growth of
                            anarchy in the Fedl. System, and the animosity kindled among the States by their conflicting regulations.
                        The temper of the Legislature & the wayward course of its proceedings may be gathered from the
                            Journals of its Sessions in the years 1784 & 1785.
                        The failure however of the varied propositions in the Legislature, for enlarging the powers of Congress, the
                            continued failure of the efforts of Congs. to obtain from them the means of providing for the debts of the Revolution; and
                            of countervailing the commercial laws of G. B, a source of much irritation & agst. which the separate efforts of
                            the States were found worse than abortive; these Considerations with the lights thrown on the whole subject, by the free
                            & full discussion it had undergone led to a general acquiescence in the Resoln. passed, on the 21. of Jany. 1786,
                            which proposed & invited a meeting of Deputies from all the States to—"insert the Resol. (See Journal.)
                        The resolution had been brought forward some weeks before on the failure of a proposed grant of power to
                            Congress to collect a revenue from commerce, which had been abandoned by its friends in consequence of material
                            alterations made in the grant by a Committee of the whole. The Resolution introduced by Mr. Tyler an influential
                            member, who having never served in Congress, had more the ear of the House than those whose services there exposed them to
                            a imputable bias, was so little acceptable that it was not then persisted in. Being now revived by him, on the last day of
                            the Session, and being the alternative of adjourning without any effort for the crisis in the affairs of the Union, it
                            obtained a general vote; less however with some of its friends from a confidence in the success of the experiment than
                            from a hope that it might prove a step to a more comprehensive & adequate provision for the wants of the
                            Confederacy
                        It happened also that Commissioners appointed by Virga. & Maryd. to settle the jurisdiction on waters
                            dividing the two States had, apart from their official reports, recommended a uniformity in the regulations of the 2
                            States on several subjects & particularly on those having relation to foreign trade. It apeared at the time that
                            Maryd. had deemed a concurrence of her neighbors Pena & Delaware indispensable in such a case, who for like
                            reasons would require that of their neighbors. So apt and forceable an illustration of the necessity of a uniformity
                            throughout all the States, could not but favour the passage of a Resolution which proposed a Convention having that for its
                            object.
                        The comissioners appointed by the Legisl: & who attended the Convention were E. Randolph the
                            attorney of the State, St. Geo: Tucker & J. M. The designation of the time & place for its
                            meeting to be proposed and communicated to the States having been left to the Comrs; they named for the time early September and for the
                            place the City of Annapolis avoiding the residences of Congs. and large Commercial Cities as liable to suspicions of an
                            extraneous influence.
                        Altho’ the invited Meeting appeared to be generally favored, five States only assembled; some failing to make
                            appointments, and some of the individuals appointed not hastening their attendance, the result in both cases being
                            ascribed mainly, to a belief that the time had not arrived for such a political reform, as might be expected from a
                            further experience of its necessity.
                        But in the interval between the proposal of the Convention, and the time of its meeting such had been the
                            advance of public opinion in the desired direction, stimulated as it had been by the effect of the contemplated object, of
                            the Meeting, in turning the general attention to the Critical State of things, and in calling forth the sentiments and
                            exertions of the most enlightened & influential patriots, that the Convention thin as it was did not scruple to
                            decline the limited task assigned to it and to recommend to the States a Convention with powers adequate to the occasion.
                            Nor was it unnoticed that the commission of the N. Jersey Deputation had extended its object to a general provision for
                            the exigencies of the Union A recommendation for this enlarged purpose was accordingly reported by a Come. to whom this
                            subject had been referred. It was drafted by Col: H. and finally agreed to unanimously in the following form. Insert it.
                        The recommendation was well recd. by the Legislature of Virga. which happened to be the first that acted on it, the example of her compliance was made as
                            conciliatory and impressive as possible. The Legislature were unanimous or very nearly so on the occasion, and as a proof
                            of the magnitude & solemnity attached to it, they placed Genl. W. at the head of the Deputation from the State;
                            and as a proof of the deep interest he felt in the case he overstepped the obstacles to his acceptance of the appointment.
                        The law complying with the recommendation from Annapolis was in the terms following.
                        A resort to a General Convention to remodel the Confederacy, was not a new idea. It had entered at an early
                            date into the conversations and speculations of the most reflecting & foreseeing observers of the inadequacy of
                            the powers allowed to Congress. In a pamphlet published in May –81 at the Seat of Congs Pelatiah Webster an able tho’ not
                            conspicuous Citizen, after discussing the fiscal system of the U. States, and suggesting among other remedial provisions
                            including a national Bank remarks that "The Authority of Congs. at present is very inadequate to the performance of their
                            duties; and this indicates the necessity of their calling a Continental Convention for the
                            express purpose of ascertaining, defining, enlarging and limiting, the duties & powers of their Constitution."
                        On the 1. day of Apl. 1783, Col. Hamilton, in a debate in Congs. observed that 
                        He alluded probably to (see Life of Schuyler [Hamilton intended] in Longacre—)
                        It does not appear however that his expectation had been fulfilled.
                        In a letter to J. M. from R. H. Lee then President of Congs. dated Novr. 26, 1784 He says
                        The answer of J. M. remarks
                        In 1785. Noah Webster whose pol. & other valuable writings had made him known to the Public, in one of
                            his publications of American policy brought into view the same resort for supplying the defects Fedl. System. (see his
                            life in Longacre)
                        The proposed & expected Convention at Annapolis the first of a general character, that appears to have
                            been realized, & the state of the public mind awakened by it, had attracted the particular attention of Congs. and
                            favored the <idea there> of a Convention with fuller powers for amending the Confederacy. To J. M: letters of Monroe &
                            Grayson.
                        It does not appear that in any of these cases, the reformed system was to be otherwise sanctioned than by the
                            Legislative authy of the States; nor whether or how far a change was to be made in the structure of the Depository of
                            the Federal powers.
                        The Act of Virga. providing for the Convention at Philada, was succeeded by appointments from other
                            States as their Legislatures were assembled, the appointments being selections from the most experienced & highest
                            standing Citizens. Rh. Id. was the only exception to a compliance with the recommendation from Annapolis, well known to
                            have been swayed by an obdurate adherence to an advantage which her position gave her of taxing her neighbors thro’ their
                            consumption of imported supplies, an advantage which it was forseen would be taken from her by a revisal of the "Articles
                            of Confederation
                        As the pub. mind had been ripened for a salutary Reform of the pol. System, in the interval between the
                            proposal & the meeting of the Comrs. at Annapolis, the interval between the last event, and the meeting of Deps.
                            at Phila. had continued to develop more & more the necessity & the extent of a Systematic provision for
                            the preservation and Govt. of the Union; Among the ripening incidents was the Insurrection of Shays, in Massts., against
                            her Govt; which was with difficulty suppressed, notwithstanding the influence on the insurgents of an apprehended
                            interposition of the Fedl. Troops
                        At the date of the Convention, the aspect & retrospect of the pol: condition of the U. S. could not
                            but fill the pub. mind with a gloom which was relieved only by a hope that so select a Body would devise an adequate
                            remedy for the existing and prospective evils so impressively demanding it
                        It was seen that the public debt rendered so sacred by the cause in which it had been incurred remained
                            without any provision for its payment. The reiterated and elaborate efforts of Cong. to procure from the States a more
                            adequate power to raise the means of payment had failed. The effect of the ordinary requisitions of Congress had only
                            displayed the inefficiency of the authy. making them; none of the States having duly complied with them, some having
                            failed altogether or nearly so; and in one instance, that of N. Jersey, a compliance was expressly refused; nor was more yielded to the expostulations of members of Congs. deputed to her Legislature, than
                            a mere repeal of the law, without a compliance. (see letter of Grayson to J. M.*
                        The want of Authy. in Congs. to regulate Commerce had produced in Foreign nations particularly G. B. a
                            monopolizing policy injurious to the trade of the U. S. and destructive to their navigation; the imbecility and
                            anticipated dissolution of the Confederacy extinguishg all apprehensions of a Countervailing policy on the part of the U.
                            States.
                        The same want of a general power over Commerce, led to an exercise of the power separately, by the States,
                            wch not only proved abortive, but engendered rival, conflicting and angry regulations. Besides the vain attempts to
                            supply their respective treasuries by imposts, which turned their commerce into the neighbouring ports, and to co-erce a
                            relaxation of the British monopoly of the W. Inda. navigation, which was attempted by Virga. (see Journal of ) the
                            States having ports for foreign commerce, taxed & irritated the adjoining States, trading thro’ them, as N. Y.
                            Pena. Virga. & S–Carolina. Some of the States, as, Connecticut, taxed imports as from Massts higher than
                            imports even from G. B. of wch Massts. complained to Virga. and doubtless to other States (see letter of J. M. In
                            sundry instances, as of N. Y. N. J. Pa. & Maryld. (see ). The navigation laws treated the Citizens other
                            States as aliens.
                        In certain cases the Authy. of the Confederacy was disregarded, as in violation not only of the Treaty of
                            peace; but of Treaties with France & Holland, which were complained of to Congs.
                        In other cases the Fedl. Authy. was violated by Treaties & wars with Indians, as by Geo: by troops
                            raised & kept up, witht. the consent of Congs. as by Massts by compacts witht. the consent of Congs. as between
                            Pena. and N. Jersey, and between Virga. & Maryd. From the Legisl: Journals of Virga. it appears, that a vote
                            refusing to apply for a sanction of Congs. was followed by a vote agst. the communication of the Compact to Congs.
                        In the internal administration of the States a violation of Contracts had become familiar in the form of
                            depreciated paper made a legal tender, of property substituted for money, of Instalment laws, and the occlusions of the
                            Courts of Justice; although evident that all such interferences affected the rights of other States, Relatively creditor,
                            as well as Citizens Creditors within the State
                        Among the defects which had been severely felt was that of a uniformity in cases requiring it, as laws of
                            naturalization & bankruptcy, a Coercive authority operating on individuals and a guaranty of the internal tranquility of
                            the States.
                        As natural consequence of this distracted and disheartening condition of the union, The Fedl. Authy. had
                            ceased to be respected abroad, and dispositions were shewn there, particularly in G. B, to take advantage of its
                            imbecility, and to speculate on its approaching downfall: At home it had lost all confidence & credit; the
                            unstable and unjust career of the States had also forfeited the respect & confidence essential to order and good
                            Govt., involving a general decay of confidence & credit between man & man. It was found moreover, that those least partial to
                            popular Govt. or most distrustful of its efficacy were yielding to anticipations, that from an increase of the confusion
                            a Govt. might result more congenial with their taste or their opinions; Whilst those most devoted to the principles and
                            forms of Republics, were alarmed for the cause of liberty itself, at stake in the American Experiment, and anxious for a
                            system that wd. avoid the inefficacy of a mere confederacy without passing into the opposite extreme of a consolidated
                            govt. It was known that there were individuals who had betrayed a bias towards Monarchy (see Knox to G. W. & him to
                            Jay) (Marshall’s life) and there had always been some not unfavorable to a partition of the Union into several
                            Confederacies; either from a better chance of figuring on a Sectional Theatre, or that the Sections would require stronger
                            Govts. or by their hostile conflicts lead to a monarchical consolidation. The idea of a dismemberment had recently made
                            its appearance in the Newspapers.
                        Such were the defects, the deformities the diseases and the ominous prospects, for which the Convention were
                            to provide a remedy, and which ought never to be overlooked in expounding & appreciating the Constitutional
                            Charter the remedy that was provided.
                        As a sketch on paper, the earliest perhaps  of a Constitutional Govt. for the Union (organized into the
                            regular Departments with physical means operating on individuals) to be sanctioned by the people of
                                the States, acting in their original & sovereign character, was contained in a letter of Apl. 8.
                            1787 from J. M.  to Govr. Randolph, a copy of the letter is here inserted.
                        The feature in the letter which vested in the general Authy a negative on the laws of the States, was
                            suggested by the negative in the head of the British Empire, which prevented collisions between the parts & the
                            whole, and between the parts themselves. It was supposed that the substitution, of an elective and responsible authority
                            for an hereditary and irresponsible one, would avoid the appearance even of a departure from the principle of
                            Republicanism. But altho’ the subject was so viewed in the Convention, and the votes on it were more than once equally
                            divided, it was finally & justly abandoned. However practicable & expedt. such a negative in the Govt. of a State on the lawmaking powers of Corporations, not sufficiently controuled by the General laws of the State, from evasions or violations of its authy. executed before they could be judicially <...> as other objections <...> as liable among so many States encreasing in number & form and enacting each of them so many laws.  Instead of the proposed negative, agst. the objects of it were left as finally provided for in the Constitution.
                        On the arrival of the Virginia Deputies at Philada. it occurred to them that from the early and prominent
                            part taken by that State in bringing about the Convention some initiative step might be expected from them. The
                            Resolutions introduced by Governor Randolph were the result of a Consultation on the subject; with an understanding that
                            they left all the Deputies entirely open to the lights of discussion, and free to concur in any alterations or
                            modifications which their reflections and judgments might approve. The Resolutions as the Journals shew became the basis
                            on which the proceedings of the Convention commenced, and to the developments, variations and modifications of which the
                            plan of Govt. proposed by the Convention may be traced.
                        The curiosity I had felt during my researches into the History of the most distinguished Confederacies,
                            particularly those of antiquity, and the deficiency I found in the means of satisfying it more especially in what related
                            to the process, the principles, the reasons, & the anticipations, which prevailed in the formation of them,
                            determined me to preserve as far as I could an exact account of what might pass in the Convention whilst executing its
                            trust, with the magnitude of which I was duly impressed, as I was with the gratification promised to future curiosity by
                            an authentic exhibition of the objects, the opinions & the reasonings from which the new System of Govt. was to
                            receive its peculiar structure & organization. Nor was I unaware of the value of such a contribution to the fund
                            of materials for the History of a Constitution on which would be Staked the happiness of a people great even in its
                            infancy, and possibly the cause of liberty throughout the world.
                        In pursuance of the task I had assumed I chose a seat in front of the presiding member, with the other
                            members on my right & left hands. In this favorable position for hearing all that passed, I noted in terms legible
                            & in abbreviations & marks intelligible to myself what was read from the Chair or spoken by the members;
                            and losing not a moment unnecessarily between the adjournment & reassembling of the Convention I was enabled to
                            write out my daily notes (see page 8) during the session or within a few finishing days after its close, in the extent and form,
                            preserved in my own hand on my files.
                        
                         [The rest is transcribed from John C. Payne’s hand and taken from Writings of James Madison (Hunt edition), vol. 2, pages
                                391-412]: In the labor and correctness of this I was not a little aided by practice, and by a familiarity with the
                            style and the train of observation and reasoning which characterized the principal speakers. It happened, also, that I was
                            not absent a single day, nor more than a casual fraction of an hour in any day, so that I could not have lost a single
                            speech unless a very short one.
                        It may be proper to remark, that, with a very few exceptions, the speeches were neither furnished, nor
                            revised, nor sanctioned, by the speakers, but written out from my notes, aided by the freshness of my recollections. A
                            further remark may be proper, that views of the subject might occasionally be presented, in the speeches and proceedings,
                            with a latent reference to a compromise on some middle ground, by mutual concessions. The exceptions alluded to were,
                            first, the sketch furnished by Mr. Randolph of his speech on the introduction of his propositions, on the twenty-ninth day
                            of May; secondly, the speech of Mr. Hamilton, who happened to call on me when putting the last hand to it, and who
                            acknowledged its fidelity, withour suggesting more than a very few verbal alterations which were made; thirdly, the speech
                            of Gouverneur Morris on the second day of May, which was communicated to him on a like occasion, and who acquiesced in it
                            without even a verbal change. The correctness of his language and the distinctness of his enunciation were particularly
                            favorable to a reporter. The speeches of Doctor Franklin, excepting a few brief ones, were copied from the written ones
                            read to the Convention by his colleague, Mr. Wilson, it being inconvenient to the Doctor to remain long on his feet.
                        Of the ability and intelligence of those who composed the Convention the debates and proceedings may be a
                            test; as the character of the work which was the offspring of their deliberations must be tested by the experience of the
                            future, added to that of nearly half a century which has passed.
                        But whatever may be the judgment pronounced on the competency of the architects of the Constitution, or
                            whatever may be the destiny of the edifice prepared by them, I feel it a duty to express my profound and solemn
                            conviction, derived from my intimate opportunity of observing and appreciating the views of the Convention, collectively
                            and individually, that there never was an assembly of men, charged with a great and arduous trust, who were more pure in
                            their motives, or more exclusively or anxiously devoted to the object committed to them, than were the members of the
                            Federal Convention of 1787, to the object of devising and proposing a constitutional system which should best supply the
                            defects of that which it was to replace, and best secure the permanent liberty and happiness of their country.